Name: 88/345/EEC: Council Decision of 22 June 1988 on the conclusion of the Joint Declaration on the establishment of official relations between the European Economic Community and the Council for Mutual Economic Assistance
 Type: Decision
 Subject Matter: European construction;  world organisations
 Date Published: 1988-06-24

 Avis juridique important|31988D034588/345/EEC: Council Decision of 22 June 1988 on the conclusion of the Joint Declaration on the establishment of official relations between the European Economic Community and the Council for Mutual Economic Assistance Official Journal L 157 , 24/06/1988 P. 0034 - 0034*****COUNCIL DECISION of 22 June 1988 on the conclusion of the Joint Declaration on the establishment of official relations between the European Economic Community and the Council for Mutual Economic Assistance (88/345/EEC) THE COUNCIL OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing the European Economic Community, and in particular Article 235 thereof, Having regard to the proposal from the Commission, Having regard to the opinion of the European Parliament, Whereas, for the attainment of the objectives of the Community in the sphere of external relations, the Joint Declaration on the establishment of official relations between the European Economic Community and the Council for Mutual Economic Assistance should be approved; whereas the Treaty has not provided the necessary powers, other than those of Article 235, HAS DECIDED AS FOLLOWS: Article 1 The Joint Declaration on the establishment of official relations between the European Economic Community and the Council for Mutual Economic Assistance is hereby approved on behalf of the Community. The text of the Joint Declaration is attached to this Decision. Article 2 The President of the Council is hereby authorized to designate the persons empowered to sign the Joint Declaration on behalf of the Community. Article 3 This Decision shall be published in the Official Journal of the European Communities. Done at Luxembourg, 22 June 1988. For the Council The President M. BANGEMANN